Since the filing of our opinion on original submission in this case, appellants have filed a petition for certiorari, asking permission to bring up their bill of exception complaining of the action of the court in overruling their challenges to the jurors, wherein is set forth the full interrogation of the jurors on the issue of their qualification. This motion comes too late. After we have entered a judgment on the record as before us, we are not permitted, by the rules governing our court, to permit an amendment or correction or addition to the transcript. Woolley v. Nelson (Tex.Civ.App.) 250 S.W. 481.
Appellants' motion for rehearing, after being carefully reviewed by us, is in all things overruled. *Page 929